Earching more
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Application filed on 9/29/2020.
Claims 1-19 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroe et al. (U.S. Pat. No. 10,974,617 B2).

As per claim 1, Hiroe discloses:
A battery system for powering a load, the battery system comprising: 
a set of high-voltage switches (See Figure 1, i.e. R1, R2, and R3), including a multi-pole contactor (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL); 
a first battery pack (See Figure 1, i.e. battery 11); and 
a second battery pack (See Figure 1, i.e. battery 12), wherein the first battery pack and the second battery pack are selectively connectable to the load in a series-configuration (S-configuration) or a parallel-configuration (P-configuration) via operation of the set of high-voltage switches (See Abstract, i.e. switching relay…switched between state…power storage are connected in series…parallel, See Col 5; lines 49-62, i.e. two battery packs 11, 12 connected series…is a state where two battery connected parallel), and 
wherein the multi-pole contactor includes a first pair of electrical terminals separated by a first circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL –[Figure 1, device 20 include pair 21 and 22, which when open include gap between terminals, include terminals of the battery]), a first contactor arm configured to close or open the first circuit gap  (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5)
 a second pair of electrical terminals separated by a second circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL –[Figure 1, device 20 include pair 21 and 22, which when open include gap between terminals, include terminals of the PCU]), and 
a second contactor arm configured to close or open the second circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5), 
wherein an ON/conducting state and an OFF/non-conducting state of the multi-pole contactor correspond to the first circuit gap and the second circuit gap both being closed or opened, respectively (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5 –[Figures 2-5, illustrate the multi-pole contactor open at the same time and close at the same time]).

As per claim 2, Hiroe discloses all of the features of claim 1 as discloses above wherein Hiroe also discloses a DC charge coupler configured to connect the battery system to a DC fast-charging (DCFC) station, wherein the first battery pack and the second battery pack each include a respective negative electrode terminal and a respective positive electrode terminal, and wherein the multi- pole contactor is connected to the DC charge coupler, the positive electrode terminal of the first battery pack, and the negative electrode terminal of the second battery pack (See Figure 1, i.e. DC charging 200, See Col 3; Lines 15-25, See Col 7; Lines 1-9, See Col 8; Lines 1-30, i.e. rapid charging).

As per claim 3, Hiroe discloses all of the features of claim 2 as discloses above wherein Hiroe also discloses wherein the battery system is configured for use with a DC voltage bus having a negative bus rail, and multi-pole contactor is a first multi-pole contactor, the battery system further comprising a second multi-pole contactor connected to the negative electrode terminal of the first battery pack and the second battery pack, respectively, and selectively connectable to and disconnectable from the negative bus rail of the DC voltage bus (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5).

As per claim 4, Hiroe discloses all of the features of claim 3 as discloses above wherein Hiroe also discloses wherein the battery system, inclusive of the first multi-pole contactor and the second multi-pole contactor, has a total of eight of the high-voltage switches (See Figure 1, i.e. R1, R2, and R3, 31, 32 , See Abstract, i.e. switching relay…switched between state…power storage are connected in series…parallel, See Col 5; lines 49-62, i.e. two battery packs 11, 12 connected series…is a state where two battery connected parallel, -[prior art use switches in order to connect parallel and series connection, it is apparent additional switches can be implemented in order to perform operation as it is based on designer desire ]).

As per claim 5, Hiroe discloses all of the features of claim 1 as discloses above wherein Hiroe also discloses a controller coupled to the high-voltage switches and configured to transmit a mode selection signal thereto, wherein the mode selection signal selectively controls a respective ON/OFF state of each of the high-voltage switches to thereby transition the battery system from the S- configuration to the P-configuration, and vice versa (See Figure 1, i.e. Ecu 100 & See Abstract, i.e. switching relay…switched between state…power storage are connected in series…parallel, See Col 5; lines 49-62, i.e. two battery packs 11, 12 connected series…is a state where two battery connected parallel).

As per claim 6, Hiroe discloses all of the features of claim 1 as discloses above wherein Hiroe also discloses wherein the set of high-voltage switches includes, for each respective one of the first battery pack and the second battery pack, a respective pre-charge switch and two-position/two-state switch in parallel with the pre- charge switch (See Figure 1, i.e. R1, R2, and R3, 31, 32 , See Abstract, i.e. switching relay…switched between state…power storage are connected in series…parallel, See Col 5; lines 49-62, i.e. two battery packs 11, 12 connected series…is a state where two battery connected parallel).

As per claim 7, Hiroe discloses all of the features of claim 1 as discloses above wherein Hiroe also discloses wherein each of the first battery pack and the second battery pack has a respective voltage capability of at least 400V, such that the battery system, when in the S-configuration, has a total voltage capability of at least 800V (See Figure 1, i.e. DC charging 200, See Col 3; Lines 15-25, See Col 7; Lines 1-9, See Col 8; Lines 1-30, i.e. 800V…400V…rapid charging).

As per claim 8, Hiroe discloses all of the features of claim 1 as discloses above wherein Hiroe also discloses wherein the load includes a power inverter module (PIM) and a rotary electric machine connected to the PIM (See Col 6; Lines 13-20, i.e. inverter that drive a motor…device 50).

As per claim 9, Hiroe discloses:
An electric powertrain system comprising: 
a mechanical load (See Figure 1, i.e. PCU 40 & output 50, & drive 60); 
an electrical load, including a power inverter module (PIM) and a rotary electric machine, wherein the rotary electric machine is connected to the PIM and coupled to the mechanical load (See Figure 1, i.e. PCU 40 &  (See Col 6; Lines 13-20, i.e. inverter that drive a motor…device 50);
a controller (See Figure 1, i.e. ECU 100); and
 a battery system in communication with the controller and configured to power the electrical load, the battery system (See Figure 1, i.e. battery system 10 with battery 11 & 12) comprising: 
a set of high-voltage switches (See Figure 1, i.e. R1, R2, and R3), including at least one multi-pole contactor (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL), the set of high-voltage switches being responsive to switching control signals from the controller (See Abstract, i.e. switching relay…switched between state…power storage are connected in series…parallel, See Col 5; lines 49-62, i.e. two battery packs 11, 12 connected series…is a state where two battery connected parallel); 
a first battery pack (See Figure 1, i.e. battery 11); and a second battery pack (See Figure 1, i.e. battery 12), 
wherein the first battery pack and the second battery pack are selectively connectable to the load in a series-configuration (S- configuration) or a parallel-configuration (P-configuration) via operation of the set of high-voltage switches (See Abstract, i.e. switching relay…switched between state…power storage are connected in series…parallel, See Col 5; lines 49-62, i.e. two battery packs 11, 12 connected series…is a state where two battery connected parallel), and 
wherein the multi-pole contactor includes a first pair of electrical terminals separated by a first circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL –[Figure 1, device 20 include pair 21 and 22, which when open include gap between terminals, include terminals of the battery]), 
a first contactor arm configured to close or open the first circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5)
,a second pair of electrical terminals separated by a second circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL –[Figure 1, device 20 include pair 21 and 22, which when open include gap between terminals, include terminals of the PCU]), and a second contactor arm configured to close or open the second circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5), 
wherein an ON/conducting state and an OFF/non-conducting state of the multi-pole contactor correspond to the first circuit gap and the second circuit gap both being closed or opened, respectively (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5 –[Figures 2-5, illustrate the multi-pole contactor open at the same time and close at the same time])

As per claim 10, Hiroe discloses all of the features of claim 9 as discloses above wherein Hiroe also discloses a DC charge coupler configured to connect the battery system to a DC fast-charging (DCFC) station, wherein the first battery pack and the second battery pack each include a respective negative electrode terminal and a respective positive electrode terminal, and wherein the multi-pole contactor is connected to the DC charge coupler, the positive electrode terminal of the first battery pack, and the negative electrode terminal of the second battery pack (See Figure 1, i.e. DC charging 200, See Col 3; Lines 15-25, See Col 7; Lines 1-9, See Col 8; Lines 1-30, i.e. rapid charging)

As per claim 11, Hiroe discloses all of the features of claim 9 as discloses above wherein Hiroe also discloses wherein the battery system is configured for use with a DC voltage bus having a negative bus rail, and multi-pole contactor is a first multi-pole contactor, the battery system further comprising a second multi-pole contactor connected to the negative electrode terminal of the first battery pack and the second battery pack, respectively, and selectively connectable to and disconnectable from the negative bus rail of the DC voltage bus (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5).

As per claim 12, Hiroe discloses all of the features of claim 9 as discloses above wherein Hiroe also discloses wherein the battery system, inclusive of the first multi-pole contactor and the second multi-pole contactor, has a total of eight of the high-voltage switches (See Figure 1, i.e. R1, R2, and R3, 31, 32 , See Abstract, i.e. switching relay…switched between state…power storage are connected in series…parallel, See Col 5; lines 49-62, i.e. two battery packs 11, 12 connected series…is a state where two battery connected parallel, -[prior art use switches in order to connect parallel and series connection, it is apparent additional switches can be implemented in order to perform operation as it is based on designer desire ]).

As per claim 13, Hiroe discloses all of the features of claim 9 as discloses above wherein Hiroe also discloses a controller coupled to the high-voltage switches and configured to transmit a mode selection signal thereto, wherein the mode selection signal selectively controls a respective ON/OFF state of each of the high-voltage switches to thereby transition the battery system from the S- configuration to the P-configuration, and vice versa (See Figure 1, i.e. Ecu 100 & See Abstract, i.e. switching relay…switched between state…power storage are connected in series…parallel, See Col 5; lines 49-62, i.e. two battery packs 11, 12 connected series…is a state where two battery connected parallel).

As per claim 14, Hiroe discloses all of the features of claim 9 as discloses above wherein Hiroe also discloses wherein the set of high-voltage switches includes, for each respective one of the first battery pack and the second battery pack, a respective pre-charge switch and two-position/two-state switch in parallel with the pre-charge switch  (See Figure 1, i.e. R1, R2, and R3, 31, 32 , See Abstract, i.e. switching relay…switched between state…power storage are connected in series…parallel, See Col 5; lines 49-62, i.e. two battery packs 11, 12 connected series…is a state where two battery connected parallel).

As per claim 15,  Hiroe discloses all of the features of claim 9 as discloses above wherein Hiroe also discloses wherein each of the first battery pack and the second battery pack has a respective voltage capability of at least 400V, such that the battery system, when in the S-configuration, has a total voltage capability of at least 800V (See Figure 1, i.e. DC charging 200, See Col 3; Lines 15-25, See Col 7; Lines 1-9, See Col 8; Lines 1-30, i.e. 800V…400V…rapid charging).

As per claim 16, Hiroe discloses all of the features of claim 9 as discloses above wherein Hiroe also discloses wherein the mechanical load includes one or more road wheels of a motor vehicle  (See Col 6; Lines 13-20, i.e. inverter that drive a motor…device 50, See Figure 1, i.e. 60).

	As per claim 17, Hiroe discloses:
A multi-pole contactor comprising: 
a first pair of electrical terminals separated by a first circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL –[Figure 1, device 20 include pair 21 and 22, which when open include gap between terminals, include terminals of the battery]); 
a first contactor arm configured to close or open the first circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5), such that the first pair of electrical terminals and the first contactor arm form a first internal switch of the multi-pole contactor (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5); 
a second pair of electrical terminals separated by a second circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL –[Figure 1, device 20 include pair 21 and 22, which when open include gap between terminals, include terminals of the PCU]); and
 a second contactor arm configured to close or open the second circuit gap (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5), 
such that the second pair of electrical terminals and the second contactor arm form a second internal switch of the multi-pole contactor that, at all times, has the same ON/OFF state as the first internal switch, such that an ON/conducting state and an OFF/non-conducting state of the multi-pole contactor respectively correspond to the first circuit gap and the second circuit gap both being closed or opened (See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL, See Figures 2-5 –[Figures 2-5, illustrate the multi-pole contactor open at the same time and close at the same time, Figure 2 illustrate the first switch and second switch ON at same time, and Figure 3, illustrate the switch OFF at the same time])
As per claim 18, Hiroe discloses all of the features of claim 17 as discloses above wherein Hiroe also discloses wherein the multi-pole contactor includes a planar base configured to mount to a substrate of a battery system having first and second battery packs (See Figure 1, i.e. battery system 10 with battery 11 & 12, See Figure 1, i.e. 20, See Col 6; Lines 45-60, i.e. Main relay device 10…positive electrode PL…and the negative electrode NL –[prior art directed to relay in battery system, it is apparent the relay are mounted in the vehicle being part of the battery system]).

As per claim 19, Hiroe discloses all of the features of claim 18 as discloses above wherein Hiroe also discloses wherein the multi-pole contactor is rated for at least 800V (See Figure 1, i.e. DC charging 200, See Col 3; Lines 15-25, See Col 7; Lines 1-9, See Col 8; Lines 1-30, i.e. 800V…400V…rapid charging).


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verbridge (U.S. Pub. No. 2019/0126761), See Figure 1 & Abstract (i.e. A 
configurable battery system may be arranged in such a way that two battery modules 
are connected in parallel to achieve a target maximum voltage for a load, or in series to 
achieve a high voltage of about double the target maximum voltage. Fast charging, at 
high voltage, may allow both battery modules to be charged at a charging current near a 
desired maximum current at the battery charger. A battery management module 
determines a switch configuration, coupling the battery modules in series or parallel. 
The battery management module applies the switch configuration to one or more 
switches to manage charging of the battery modules. The battery management module 
may receive charger capability information, local charging information, and fault 
information to aid in determining a switch configuration), See Claim 1, i.e. one switch 
comprise at least two poles.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        up s